ATTORNEY GRIEVANCE COMMISSION                         •       IN THE
OF MARYLAND                                           •       COURT OF APPEALS
                                                      •       OF MARYLAND
       Petitioner
                                                                   ID1o2cket AG
v.                                                    •       No. 112_
                                                      •       September Term, 2016
ROGER LEE HARRIS, JR.

       Respondent



                                            ORDER
       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient evidence

exists to sustain allegations that he committed professional misconduct in violation of Rules 1.1,

1.2(a), 1.3, 1.4(a)(2)-(3), 1.15(a) and (d), 8.4(a), (b), (c), and (d)of the Maryland Lawyers' Rules

of Professional Conduct, in effect prior to July 1,2016, current Maryland Rule 19-308.1(6), as

well as Maryland Business Occupations and Professions Code Ann. § 10-304 and § 10-306, it is

this 25th day of       May        2017,

       ORDERED, that Respondent, Roger Lee Harris, Jr., be and he is hereby disbarred from

the practice of law in the State of Maryland, effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Roger Lee Harris, Jr.

from the register of attorneys in the Court, notify Respondent of such action, and comply with

the notice provisions set forth in Maryland Rule 19-76I(b).



                                                                /s/ Clayton Greene Jr.
                                                              Senior Judge